EXHIBIT 6
             INDEPENDENT CONTRACTOR AGREEMENT
                     Northstar Development, LLC with
                     "Business Development Associate"

 This independent contractor agreement (the "Agreement") is made effective as of
 January 8, 2018 (the "Effective Date") between WDC Holdings, LLC ("WDC")
 dba Northstw.• Commercial Partners, and its affiliates (the "Company"), a
 Colorado limited liability company, and Villanova Trust, a trust existing in the
 state of Tennessee (the "Contractor") (collectively, the "Parties").

 The Company requests the Contractor to perform services for it and may request
 the Contractor to perform other services in the future; and
 The Parties therefore agree as follows:
 LO.Term and Termination.

      1.1. This Agreement takes effect immediately as of the Effective Date, and
remains in full force and effect until the Contractor has completed the Services (the
"Term"), unless earlier terminated under this Section 1.

        1.2. Either Party may terminate this Agreement for cause by providing the
other Party written notice if the other Party: (i) is in material breach of this
Agreement and has failed to cure such breach within five (6) days after its receipt of
written notice of such breach provided by the non-breaching Party; (ii) engages in
any unlawful business p1•actice related to that Party's performance under the
Agreement; or (iii) files a petition for bankruptcy, becomes insolvent, acknowledges
its insolvenc.-y in any manner, ceases to do business, makes an assignment for the
benefit of its creditors, or has a receiver, trustee or similar party appointed for its
property.

       1.3 Contractor may terminate this Agreement for any project by Contractor
by providing Company 16 days written notice. Should Contractor terminate the
Agreement for any reason except for cause as described in paragraph 1.2,
Contractor forfeits its clainl for any future Development Fees and its claim for any
profit participation amounts for any deals that have not been consummated prior to
such notice. Notwithstanding the foregoing, Contractor shall retain 100% of its fee
participation amounts, as defined in the most current Exhibit A, for any referrals
for projects that are completed subsequent to termination.
  2.0.Contractor Services.

         2.1. During the Term, the Company may engage the Contractor to provide
  the following se1·vices as needed (the "Services"), or other such services as mutually
  agreed upon in writing by the Parties (email is acceptable):
        a.    Business Development fbr Development Management Services
        b.    Other services as may be required to bring about the successful
        conclusion of assigned development projects
          2.2. 'l'he Contractor shall provide the necessary equipment and
  transportation to perform the Services. If the Contractor has obtained employees or
  agents (the "Contractor Personnel"), the Contractor shall be solely responsible
  for all costs associated with the Contractor Personnel.

       2.3 As a result of providing the Services, the Contractor or Contractor
 Personnel may create certain work product (the 'Work Product"). Subject to
 paragraph 4 of this Agreement, such Work Product shall immediately become
 prope1ty of the Company when completed.

        2.5. Compensation: Compensation to the Contractor for the work performed
 by the Contractor shall be in the following forms:

       a.     Participation/Sharing in the Development Fees generated by the
              individual developments Contractor is assigned to.

       b.     Participation/Sharing in the net managers profits (MP Profits) that is
              received by individual developments Contractor is assigned to.

       c.     Referral fees for acquisition of Land for development transactions that
              Contractor introduces to the Company and has been agreed to in
              advance by the company.

       d.     Leasing teferral fee's received by the Company for the individual
              developments Conttactors is assigned to.

 Contractor's participation/sharing and referral fee percentages in the Development
 Fees, MP Profits Interest, Brokerage Fees and Leasing Fees are defined in the
attached Exhibit A. Such Exhibit A shall be modified from time-to-time as
Contractor adds or subtracts individual developments from its responsibility and/or
assignment from the Company. The Parties agree to execute such modified Exhibit
A at such time for such modification to be valid. Modifications may be formal or
informal including statements made in email messages or text messages.

Payment of Development Fee Participation/Sharing: Contractor will receive its
proportionate share of any Development Fees within fifteen (15) days and only upon



                                                                                    ~~
 receipt'of such funds from lenders/pai·tners to the Company as WDC receives its
 share of the Development Foes. For example, Contractor will be paid X% of the
 initial Development Fee paid to the Company out of the initial 25% Construction
 Loan draw (e.g., X% of the 25% development fee payment).

 Payment of Managers Profits Interest Participation/Sharing: Contractor will receive
 its proportionate share of any MP Profits Interest Fees within fifteen (15) days and
 only upon receipt of such funds from a sale or other capital event wherein MP
 Profits are received by the Company. Contractor's Profits Interest on all strictly
 Company investments where Contractor is working with the Company's approval
 and under a written agreement between the Company and Contractor. To earn the
 Profits Interest Contractor must continue working on the development of these
 projects through the receipt of the Certificate of Occupancy and all punch list items
 for the various projects.

 Payment of Brokerage Fees: Contractor will receive as a referral fee, 100% of any
 Buy-Side Brokerage fees received by Company from an outside broker involved in
 acquiring land for development and shall be paid within fifteen (15) days and only
 upon receipt a successful closing of an investment. Contractor shall not participate
 or have rights to aey Acquisition fees that the Company is paid internally to acquire
 such land parcels.

Payment of Leasing Fees: Contractor will receive a referral fee equal to 1.25% of the
Initial Lease Value received by Company and shall be paid within fifteen (15) days
and only upon receipt a successful closing of an investment. Contractor will not
receive a Leasing fee for the development commonly referred to as Shaw Rd.

Further, Company may request from time to time Contractor to complete certain
functions relative to underwriting new transactions or investments. Such duties
may include assisting with financial modeling, site tours, conversations and
meetings with governing bodies, and other functions necessary to determine the
viability of an investment opportunity.

       2.6. The Company shall not be responsible for federal, state and local taxes
derived from the Contractor's net income or for the withholding and/or payment of
any federal, state and local income and other payroll taxes, workers' compensation,
disability benefits or other legal requfrements applicable to the Contractor.
3.0.Independent Contractor Status.
       3.1. The Parties intend that the Contractor and any Contractor Personnel be
engaged as independent contractors of Company. Nothing contained in this
Agreement will be construed to create the relationship of employer and employee,
principal and agent, partnership or joint venture, or aey other fiduciary
relationship.




                                                                                     -
    · 3.2. The Contractor may not act as agent for, or on behalf of, the Company, or
to represent the Company, or bind the Company in any manner.

.     3.3. The Contractor will not be entitled to worker's compensation, retirement,
insurance or other benefits afforded to employees of the Company.

4.0. Ownership. The Parties intend that, to the extent the Work Product or a
portion of the Work Product qualifies as a "work made for hire," within the
definition of Section 101 of the Copyright Act of the United States (17 U.S.C. § 101),
it will be so deemed a work made for hire. If the Work Product or any portion of the
Work Product does not qualify as work made for hire, and/or as otherwise necessary
to ensure the Company's complete ownership of all rights, titles and interest in the
Work Product, the Contractor shall transfer and assign to the Company all rights,
titles and interests throughout the world in and to any and all Work Product. This
transfer and assignment includes, but is not limited to, the right to publish,
distribute, make derivative works of, edit, alter or otherwise use the Work Product
in any way the Company sees fit.

5.0. Representations. Both Parties rep1•esent that they are fully authorized and
empowered to enter into this Agreement, and that the performance of the
obligations under this Agreement will not violate or infringe upon the rights of any
third-party, or violate any agreement between the Parties and any other person,
firm or organization or any law or governmental regulation.

6.0. Indemnification. Each Party shall indemnify and hold harmless the other
Party, its affiliates, and its respective officers, directors, agents and employees from
any and all claims, demands, losses, causes of action, damage, lawsuits, judgments,
including attorneys' fees and costs, arising out of, or relating to, the each Party's
responsibilities and services under this Agreement.

8.0 Confidential Information.
       8.1 Each Party (on its behalf and on behalf of its subcontractors, employees or
representatives, or agents of any kind) agrees to hold and treat all confidential
information of the other Party, including, but not limited to, trade secrets, sales
figures, employee and customer information and any other information that the
receiving Party reasonably should know is confidential econfidential
Information") as confidential and protect the Confidential Information with the
same degree of care as each Party uses to protect its own Confidential Information
of like nature.
       8.2 Confidential Information does not include any information that (i) at the
time of the disclosure or thereafter is lawfully obtained from publicly available


                                                                                   by:?
sources generally known by the public (other than as a result of a disclosure by the
receiving Party or its representatives); (ii) is available to the receiving Party on a
non-oonfid=ti•l ba"8 from a ""'"" that i• not and WM not bound


                                                                                           C I(_
 confi~entiality agreement with respect to the Confidential Information; or (iii) has
 ?een ~de~endently acquired or developed by the receiving Party without violating
 its obligations under this Agreement or under any federal or state law.
 9.0.  Liability. EXCEPT   WITH  RESPECT   TO   THE    PARTIES'
 INDEMNIFICATION OBLIGATIONS, NEITHER PARTY SHALL BE LIABLE TO
 THE OTHER FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITNE, OR
 CONSEQUENTIAL DAMAGES ARISING FROM OR RELATED TO THIS
 AGREEMENT, INCLUDING BODILY INJURY, DEATH, LOSS OF REVENUE,
 OR PROFITS OR OTHER BENEFITS, AND CLAIMS BY ANY THIRD PARTY,
 EVEN IF THE PARTIES HAVE BEEN ADVISED OF THE POSSIBILITY OF
 SUCH DAMAGES. THE FOREGOING LIMITATION APPLIES TO ALL CAUSES
 OF ACTION IN 'rHE AGGREGATE, INCLUDING WITHOUT LIMITATION TO
 BREACH OF CONTRACT, BREACH OF WARRANTY, NEGLIGENCE, STRICT
 LIABILITY, AND OTHER TORTS.

10.0. Disclaimer of Warranty. THE WARRANTIES CONTAINED HEREIN ARE
THE ONLY WARRANTIES MADE BY THE PARTIES HEREUNDER. EACH
PARTY MAKES NO OTHER WARRANTY, WHETHER EXPRESS OR IMPLIED,
AND EXPRESSLY EXCLUDES AND DISCLAIMS ALL OTHER WARRANTIES
AND REPRESENTATIONS OF ANY KIND, INCLUDING ANY WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND
NON-INFRINGEMENT. THE COMPANY DOES NOT PROVIDE ANY
WARRANTY THAT OPERATION OF ANY SERVICES HEREUNDER WILL BE
UNINTERRUPTED OR ERROR-FREE.

11.0 Miscellaneous Provisions.

       11.1. This Agreement, and any accompanying appendices, duplicates, or
copies, constitutes the entire agreement between the Parties with respect to the
subject matter of this Agreement, and supersedes all prior negotiations,
agreements, representations, and understandings of any kind, whether written or
oral, between the Parties, preceding the date of this Agreement.
      11.2. This Agreement may be amended only by written agreement duly
executed by an authorized rep1·esentative of each party (email is acceptable).

       11.3. If any provision or provisions of this Agreement shall be held
unenforceable for any reason, then such provision shall be modified to reflect the
parties' intention. All remaining provisions of this Agreement shall remain in full
force and effect for the duration of this Agreement.

      11.4. This Agreement shall not be assigned by either party without the
express consent of the other party.
        ~1.5. A failure or delay in exercising any right, power or privilege in respect
 of this Agrnemeut will not be presumed to operate as a waiver, and a single or
 partial exercise of any right, power or privilege will not be presumed to preclude
 any subsequent or further exercise, of that right, power or privilege or the exercise
 of any other right, power or privilege.

        11.6. This Agreement is be governed by and construed in accordance with the
 laws of the State of Colorado without reference to any principles of conflicts of laws,
 which might cause the application of the laws of another state. Any action
 instituted by either party arising out of this Agreement will only be brought, tried
 and resolved in the applicable federal or state courts having jurisdiction in the State
 of Colorado. EACH PARTY HEREBY CONSENTS TO THE EXCLUSIVE
 PERSONAL JURISDICTION AND VENUE OF THE COURTS, STATE AND
 FEDERAL, HAYING JURISDICTION IN THE STATE OF COLORADO.

 The Parties are signing this Agreement on the date stated in the introductory
 clause.

 WDC Holdings, LLC dba Northstar Commercial Partners ("Company'')


By~<=

Name: Brian Watson
Title: Manager



Business Development Associate ("Contractor")




By:o~
Villanova Trust
Christian Kirschner, Trustee
Title: Business Development Associate
                                            Exhibit A




*In the event there Is a Buy side brokerage fee paid by an outside third-party brokerage firm
(exclusive of W.D.C. Holdings, LLC dba Northstar Commercial Partners), 100% of fee shall be received
by NCP and Paid as a referral fee to Contractor. This Is exclusive of any acquisition fee that NCP
receives Internally as a part of Its investment entity.
